Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,943,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.  By way of illustration, consider the respective claim 1 from each application:

Claim 1 of the instant application
Claim 1 of the ‘018 patent
1. A method comprising: 



detecting, by a client device, a request to capture an image of at least a portion of an application displayed on the client device, the application hosted on a remote computing device; 












determining, by the client device, an action to perform on the image based at least on identification of the application; and 




providing, by the client device responsive to the request, an image resulting from performance of the action on the captured image.
1. A method for mediation of a screenshot captured by a client application based on a policy, the method comprising: 

intercepting, by a client application on a client device, a request to capture a screenshot, wherein the screenshot includes at least a portion of a network application accessed via an embedded browser of the client application being displayed; 

identifying, by the client application, responsive to intercepting the request, the network application accessed via the embedded browser; 

selecting, by the client application, from a plurality of policies, a policy to apply to the screenshot based at least on the network application identified by the client application; 

determining, by the client application, one or more mediation actions to perform on the screenshot responsive to the policy; 

performing, by the client application, the one or more mediation actions on the screenshot; and 

providing, by the client responsive to the request, the screenshot resulting from the one or more mediation actions.


	The claims of the instant application appear to consist of a subset of the limitations found in the ‘018 patent; as such, any invention that would infringe the ‘018 patent would also infringe the instant application, resulting in two patents on the same invention.  Independent claims 8  & 15 of the instant application are similar to those of claims 1 & 11 of the ‘018 patent and are rejected for similar reasons as discussed supra.  Dependent claims 2-7, 9-14, & 16-20 of the instant application are similar to those of claims 2-10 & 12-20 of the ‘018 patent and are rejected for similar reasons as discussed supra.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over He (U.S. Patent 8,826,452) in view of Choi (U.S. Patent Publication 2017/0329943) in view of Peled (U.S. Patent 8,141,159).

Regarding claims 1:
He discloses a method comprising: detecting, by a client device, a request to capture an image of at least a portion of an application displayed on the client device (e.g. col. 3, lines 55-67; col. 4, lines 25-30); determining, by the client device, an action to perform on the image based at least on identification of the application (Ibid; and col. 4, lines 48-67); and providing, by the client device responsive to the request, an image resulting from performance of the action on the captured image (Ibid).  
	He does not disclose explicitly disclose wherein the application displaying the images to be screen captured are hosted on a remote computing device.  However, Choi discloses a related invention for enforcing security policies on content (including inter alia the ability to save, copy, or print images) managed by a remote DRM server (e.g. Choi, paragraphs 0130-0133).  It would have been obvious prior to the effective filing date of the instant application to apply the screen capture protection techniques disclosed by He on a remote content server like that disclosed by Choi, as doing so would protect content from being duplicated via ancillary devices such as smartphones, in addition to protecting content on the authorized device itself (Choi, paragraphs 0109-0112).
	Neither He nor Choi explicitly disclose wherein the action to perform on the image is based at least on identification of the application.  However, Peled discloses a related invention for enforcing security policies on content wherein authentication of the client (and by extension, the ability to access content) is based inter alia on identifying the particular application(s) installed on the requesting client (col. 15, lines 33-65; see also col. 4, lines 50-55; col. 10, lines 5-10; col. 13, lines 30-45; & col. 16, lines 1-5 regarding the ability of this invention to recognize and distinguish different applications suited for the same purpose).  It would have been obvious prior to the effective filing date of the instant application to use the identification of the application as a factor in determining the appropriate action to take, as doing so helps to identify add-ins or debugging utilities that could otherwise be used to circumvent the established security policies (col. 15, lines 48-65).

Regarding claims 8 and 15:
	The rationale for rejection of claim 1 applies mutatis mutandis to claims 8 & 15.

Regarding claims 2, 9, and 16:	The combination further discloses receiving, by a client application on the client device, the request responsive to one or more keystrokes or pointer actions (He, col. 2, lines 25-45).  

Regarding claims 3 and 10:	The combination further discloses wherein the client device is operated by an entity different than the entity operating one of the application or the remote computing device (Choi, paragraph 0177).  

Regarding claims 4 and 11:	The combination further discloses receiving, by the client device, identification of the action from a computing device operated by an entity that operates the client device different than the entity operating one of the application or the remote computing device (Choi, Ibid).  

Regarding claims 5, 12, and 17:	The combination further discloses wherein the action comprises incorporating a watermark into the image (Choi, paragraphs 0135 & 0323-325).  

Regarding claims 6, 13, and 18:	The combination further discloses wherein the action comprises including metadata with the image (Choi, paragraphs 0188-0189 & 0323).  

Regarding claims 7, 14, and 19:	The combination further discloses wherein the action comprises one of redacting, masking or blanking a portion of content of the image (Peled, col. 20, lines 45-67; see also col. 18, lines 15-20).

Regarding claim 20:
	The combination further discloses wherein the image comprises the at least the portion of the application displayed on the client device (He, col. 4, lines 55-60; see also Peled, col. 18, lines 15-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        11/19/2022